 ASSOCIATED MILLS, INC.AssociatedMills, Inc.andLocal 713,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Cases 13-CA-9840 and 13-RC-12095April 27, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYOn November 24, 1970, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent had notengaged in other unfair labor practices alleged in thecomplaint and recommended that the complaint be dis-missed as to such alleged violations. Finally, the TrialExaminer found that certain conduct of the Respond-ent after the petition in Case 13-RC-12095 was filedinterfered with the election which had been conductedpursuant to stipulation of the parties, and recom-mended that the election be set aside and that a secondelection be directed. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision. The Gen-eral Counsel filed cross-exceptions and a brief in sup-port thereof and in answer to the Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.Except as hereafter noted, we agree that Respondentviolated Section 8(a)(1) and (3) of the Act' as found by'Member Kennedy does not find the delay in granting a wage increaseto Davis to be a violation of Section 8(a)(1) of the Act. On the contrary, itappears from the facts found by the Trial Examiner that the Employerconsulted an attorney and granted the raise when advised it was proper todo so. SeeParadise Bowl-O-Mat, Inc.,180 NLRB No. 100. Members Fan-ning and Brown find that case inapposite since, there, the employees' re-quest for a raise and the company's approval thereof occurred after thepetition was filed. In the instant case, on the other hand, Davis had beenpromised a raise long before the union activities began, and, in fact, herfailure to receive it by January 1970 prompted her to initiate these activities.Accordingly, as Davis would otherwise have received the raise in the normalcourse sometime in February, the Respondent's withholding of it becauseof the pendency of the petition was unlawful despite the fact that Respond-190 NLRB No. 8113the Trial Examiner,' and further agree that its unlawfulconduct occurring after the petition in Case 13-RC-12095 was filed requires that the election be set asideand a new election be directed. However, unlike theTrial Examiner, we find that Respondent also violatedSection 8(a)(1) of the Act by President Stern's andPlantManager Kee's questioning of employees Can-chola and Shrenko,' respectively, about their problems,how they felt about the Company and their jobs, andwhether they had any complaints or grievances. In ouropinion, this unjustified questioning of the employees,approximately 1 week before the scheduled election,constituted unlawful probing into the employees' rea-sons for supporting the Union which tended to interferewith, restrain, and coerce them in the free exercise oftheir Section 7 rights." Furthermore, we find that suchquestioning of employees in the circumstances hereinwas unlawful because it constituted a solicitation ofgrievances which carried with it an implied promisethat the grievances would be remedied.' In addition, wefind that Respondent further violated Section 8(a)(1)by Stern's remark to employee Shrenko on April 16 tothe effect that he (Stern) had reliable reports indicatingthat Shrenko was one of the troublemakersand instiga-tors of the Union. We find,in agreementwith the Gen-eral Counsel's contention, that this statement tended tocreate the impression that Respondent was keeping theemployees' union activities under surveillance and con-tained the inherent threat of reprisal against thosefound to be union supporters. The fact that this state-ment was made to only one employee does not renderit any less coercive or unlawful, nor is it isolated in lightof the surrounding unfair labor practices.On the other hand, we do not agree with the TrialExaminer that Stern's remarks, made in speeches deliv-ered on February 20 and 25, tended to convey to em-ployees the impression that Respondent had decided inadvance not to bargain with the Union, even if it wonthe election. In our view, Stern's remarks did not trans-gress the prohibitions of Section 8(a)(1) of the Act.ent granted the increase (in April) after being assured by its attorney thatitwas proper to do so.In agreeingwith the Trial Examiner that President Stern's speech ofFebruary 25 did not unlawfully threaten plant closure, we note that thesingle sentencerelied on by the General Counsel (and cited in the TrialExaminer's Decision)appears only once in that entire lengthy speech whichdealt essentially with other preelectionissues. In the context of that speech,therefore, and since no similar remarks were made during the extendedpreelection campaign,we find that Stern's statementdid not tend tothreaten employees with the possibility of plant closure if the Union won theelection.In the absence of exceptions thereto, we adoptpro formathe TrialExaminer's finding that Stern's interrogation of employee Jones on April 16did not violate Section 8(a)(1) of the Act.SeeEssexWire Corporation,188 NLRB No. 59.Tom Wood Pontiac, Inc.,179 NLRB No. 98. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the Recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Associated Mills, Inc.,Chicago, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Delete paragraph 1(e) of the Trial Examiner'sRecommended Order and reletter paragraph 1(f) as1(e).2.Substitute the attached Appendix for the TrialExaminer's Appendix.IT IS FURTHER ORDERED that the election held onApril 17, 1970, among Respondent's employees be, andit hereby is, set aside, and that Case 13-RC-12095 be,and it hereby is, remanded to the Regional Director forRegion 13 for the purpose of conducting a new electionat such time as he deems that circumstances permit thefree choice of a bargaining representative.IT IS FURTHER ORDERED that all allegations of thecomplaint not specifically found to be violations of theAct be, and they hereby are, dismissed.[Direction of Second Election' omitted from publica-tion.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc., 156 NLRB 1236;N.LR.B. v.Wyman-Gordon Co.,394 U.S. 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 13 within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT discharge employees, transferthem, reduce their pay, cause them to quit, orotherwise discriminate against them, because oftheir interest in Local 713, International Brother-hood of ElectricalWorkers, AFL-CIO, or anyother union.WE WILL NOT hold back pay raises otherwisedue you because of a union campaign.WE WILL NOT ask you how you feel about aunion or what you know about the union activitiesof other employees.WE WILL NOT offer to take care of your griev-ances, to improve communications with em-ployees, or to confer any other benefits, in order toget you to give upa union.WE WILL offer to take back Jennifer Davis ather old job as a quality control leadgirl and pay herfor all the wages she lost because of being forcedto quit our employ.All our employees are free to belong, or not to be-long, to Local 713, International Brotherhood of Elec-tricalWorkers, AFL-CIO.ASSOCIATEDMILLS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Everett McKinley Dirksen Building, Room 881,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 312-353-7572.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN,Trial Examiner:The initial chargeherein was served on Respondent on May 18,1970,' thecomplaint issued onAugust 18,the complaint case was con-solidated with the representation case on the same date, and'All dates hereinafter are in 1970, unless otherwise shown. ASSOCIATED MILLS, INC.115thematter was heardon October5.The issues litigatedrelated to alleged violations of Section 8(a)(1) and(3) of theAct. Afterthe hearing briefs werefiled byRespondent andthe General Counsel.Upon the entire record,'including observation of the wit-nesses'demeanor,the following findings and recommenda-tions are made:I.RESPONDENT'S BUSINESSAllied Mills, Inc., herein called Respondent,is an Illinoiscorporation, with a principal office and plant in Chicago,Illinois,whereit is engagedin the manufacture of humidifi-ers, vaporizers,massagingdevices, and the like. During 1969,Respondent derived grossincome inexcess of $50,000 fromshipments to out-of-state points. Respondentis engaged incommerce under the Act.II.THE UNIONLocal 713,InternationalBrotherhood of Electrical Work-ers,AFL-CIO,is a labor organizationunder the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe pleadings raise the followingissues:1.Whether Respondent violated Section 8(a)(1) of the Actby interrogation, by threats of coercive action if the Unionwon a Board election, by granting a wage increase, by prom-isesof benefit, by transferring the leading union adherent toan isolated job during the preelection period, and by assigningher to an undesirable job after the election.2.Whether Respondent violated Section 8(a)(3) by dis-charging Shrenko and Staples on May 1, and by causingDavis to resign on August 17.3.Whether the election held on April 17, which was lostby the Union, should be set aside because of certain allegedmisconduct by Respondent.B. Sequence of EventsEarly in 1970, Respondent was engaged at the plant hereinvolved in manufacturing humidifiers, vaporizers,massag-ing devices, etc., for sale to Sears & Roebuck, MontgomeryWard, Penney's, and various other retail outlets. It had about12 productionlines,operated by a total of about 100 em-ployees. There was an inspector on each line, who checkedeach item as it came off the line. In addition, the work of theseline inspectors was reviewed on a random basis by a "lead-girl,"Davis, who, also, had the duty of training new inspec-tors, answering questions from the line inspectors about theirwork problems,and maintainingrecords of rejected produc-tion items.Although Davis' job involved more responsibility than thatof the other inspectors, and she had long been promised araise for that reason, she had not yet received one in Januaryand had become greatly disturbed on that account. She atthat time decided to contact the Union, and, upon doing so,received a number of authorization cards, which she dis-tributed among the employees. During the ensuing months,she attended all the union meetings. On February 4, theUnion filed a petition for a Board election, which was heldon April 17, and resulted in a vote of 52 against, and 41 for,the Union. It filed timely objections. During the preelectionperiod, Respondent's president, Stern, delivered a number ofspeeches relating to the election issues. About 2 weeks beforethe election, Davis finally received her long-promised wageincreaseof 15 cents per hour. On April 13, 4 days before theelection, she was transferred from the fifth floor to the fourthfloor, where shewas assignedcertain new duties. During theelection, she served as the Union's observer. On May 8, shewas includedin a generallayoff.When recalled on July 7, shewas offered a job as line inspector at a wage rate 15 cents perhour below her former rate. After working a few days, shetook an extended leave of absence and finally resigned onAugust 17.Shrenko3 and Staples were line inspectors, who signed un-ion cards in January at the instance of Davis. They wereamongsix employees who were laid off on May 1, as a preludeto the plantwide layoff a week later. On August 14, Respond-ent sent Shrenko a letter recalling her to work. Due to variouscircumstances she did not offer to return until September 14.However, Respondent advised her that it no longer had anyopening for her. Nevertheless, Staples was recalled on Sep-tember 24, to fill the same job as had originally been offeredto Shrenko.C.Discussion1.The 8(a)(1) issuesa.The speechesThe record contains a number of speeches delivered byRespondent's president, Stern, during the preelection periodto the assembled employees, beginning on February 20, aswell as two mimeographed statements distributed to the em-ployees on April 14. The General Counsel contends that thesespeeches and statements were unlawful in that they impliedthat (a) Respondent would not bargain with the Union, evenif it was certified by the Board, (b) Respondent might beforced to close the plant, if it had to pay the excessive wagesdemanded by the Union, (c) the Union would tear down theRespondent, (d) employees who were unpopular with theUnion would not get good jobs, and (e) Respondent wouldadjust all employee complaints and improve communicationswith employees.As to (a), the General Counsel relies on the followingpassagesfrom the speeches delivered on February 20, and 25:(1) ... all aunion can do ismake promises,endlesspromises. But in the end ... it is your company that paysthe bills.(2) The union can make promises ... all sorts of prom-ises ...The union is after dues. The union is after initia-tion fees and the union can make any promise ... like apolitical election ... because it does not cost anythingfor the union to make promises.But the company pays the checks ... The company cre-ates jobs.The General Counsel contends that the stress thus laid onthe emptiness of the Union's promises and Respondent's ex-clusive control over the terms and conditions of employmentwere calculated to impress upon employees the futility ofvoting for the Union. It does, in fact, seem to be a fair con-struction of such remarks that Respondent was determinedto retain undiminished its exclusive control over such termsand conditions, leaving the employees with nothing but theUnion's unfulfilled promises. While it may be arguable thatRespondent meant rather to convey some such innocuousthought as that the fulfillment of the Union's promises de-pended on Respondent's willingness to make concessions,which it might or might not make, it would have been a'The GeneralCounsel's brief gives her name as Chrenko.However, forthe purpose of this Decision I have adopted the spelling shown in theFor corrections of the transcript,see the orderof November3.transcript. 116DECISIONSOF NATIONAL LABORRELATIONS BOARDsimple matter for Respondent to express that thought in plainand unmistakable terms. By choosing,despite the lack ofsophistication of his audience,and in a speech carefully pre-pared in advance,'to deal in obscurities and equivocations,Stern should be held to have assumed the risk of misconstruc-tionsAccordingly,it is found that by Stern's employment inthe foregoing speeches of language calculated to convey theimpression that Respondent had decided in advance not tobargain in good faith with the Union,even if it won theelection.Respondent violated Section 8(a)(1) of the Act.'As to the alleged threat to close,the,plant,if the unionexacted excessive wage increases,the General Counsel relieson the following in the February 25 speech:(1) "And we...have stayed in this area to keep the work-ing force together,even though space is available at far lessmoney in other areas.No Union can do this.This is a Com-pany decision.... "(2) Various statements stressing that Respondent can sellits products only if they are competitively priced,and thatwithout sales there can be no jobs.The foregoing remarks do not appear to add up to a threatto shut down,if the Union exacts exorbitant wage increases.'As to (c), above,there recur throughout the speeches ofApril 13 and 15 and the April 14 mimeographed materialcharges that certain unidentified,prounion employees wish totear down what Respondent has built up,regardless of whomight be hurt in the process.These charges are followed byallegations that such employees are motivated by a desire totake over Respondent's business and operate it for their ownbenefit and that they planned to depart from Respondent'spolicy of treating all employees alike,without discriminationbecause of race,color,or creed,which policy is essential tosuccess in business.The only result of such a course of action,it is concluded,will be"to tear down what we have built up."The most that can be made out of this melange is that itrepresents a warning by Respondent that, if the Union pre-vailed in the election,the leading union adherents among theemployees would seek to take over the operation of Respond-ent's business and run it into the ground,by adopting a policyof disparate treatment of employees.However,such warningmay not be equated with a threat of reprisal, since it does notpurport to state what Respondent will do but purports ratherto speculate as to what will be done by persons over whomRespondent manifestly would have no control.Accordingly,no merit is found in the instant allegation.'It is apparent from Stern's testimony that he was at the time acting withthe advice of counsel.SeeWausauSteel Corp., infra,where,in a similarcontext, the courtsaid, "one who engages in 'brinksmanship'may easily...tumble into thebrink."Moreover,the apparent redundancy of any allusion to such a self-evidentfact as that the fulfillment of the Union's promises depended on Respond-ent's willingness to meet the Union's demands militates against any infer-ence that such an allusion was all that was intended or that the employeeswould so construe Stem's remarks.6Hicks-Ponder Company,174 NLRB No. 12.At this point the General Counsel relies on certain language of theBoard inWausau Steel Corp.,160 NLRB 635, 640, enfd. 377 F.2d 369 (C.A.7), in finding to be unlawful a preelection speech by the employer warningof the elimination of overtime and marginal operations, if the unionachieved bargaining rights and labor costs rose.However, here there was noteven any such conditional warning. Moreover,inWausauthe Board reliedon the additional circumstance that in a letter to the employees the em-ployer, in effect, unconditionally threatened to reduce overtime and pay, ifthe Union won the election.Furnas Electric Co.,183 NLRB No. 1 (TXD). (While the foregoingcharges by Respondent against the prounion group might be thought toconstitute a devious attempt to raise a racial issue, the matter was notlitigated on that basis.Accordingly,Ido not pass thereon.)As to (d), above-that advancement would depend on cur-rying favor with the Union-the General Counsel relies on anexcerpt from one of the April 14 mimeographs, which reads,in part, as follows:Ihave heard that the shop steward has already beenselected ... and you had better watch out because if hedoesn't like you, you're not going to get a good job. Hisfriends are going to get good jobs.The sponsoring people seem to be interested in one thing... to give favors to those they would like to give favorsto.Here,again,Respondent was speculating about action thatwould be taken in the event of a union victory by persons overwhom Respondent had no control. Moreover, to the extentthat they implied that the Union would reward its friends,such remarks could hardly be thought to tend to alienateemployees from the Union. No violation is found here.As to the final allegation of promises of benefit, the GeneralCounsel cites the following from the April 15 speech:'I have heard people say that the company is fine ... butthere might be one small irritation, that irritation is notenough to vote for a union. It there is an irritation let usstraighten that irritation out ....The company is willingand anxious to straighten all things out. Whatever theymight be.On the line I have been told that we should have a closercommunication. Of course, I agree. We are working con-stantly to try to improve relations and communicationswith our employees .... We will work the problem out.We can work the problem out.The General Counsel contends that, by the foregoingpromises to adjust any employee grievance and to improvecommunications between management and the employees,Respondent violated Section 8(a)(1) of the Act. It is sofound.'°b. InterrogationJohnson testified that early in February Stern asked himwhy the employees wanted the Union; that Johnson answeredthat he did not know; and that 3 days later Stem invitedJohnson and another employee, Holman, to lunch, where adiscussion ensued about the reasons for the employees' inter-est in the Union, in the course of which Holman attributedsuch interest to employee dissatisfaction with the most recentround of wage increases. Although Johnson's testimony wasto the effect that Holman volunteered that information, Sternacknowledged at the hearing that his purpose in inviting thetwo men to lunch was to find out the reasons for the em-ployees' union activity, and that at the luncheon meeting heindicated surprise that there was such activity and asked"what it was all about and what the problems were." In viewof this admission, it is found that Stern did in fact interrogateJohnson and Holman on that occasion about the reasons forthe employees' union activity. It is also found that he hadsimilarly interrogated Johnson about 3 days earlier.'TX Exh. 1.°In view of this finding, there is no need to consider whether, as allegedby theGeneral Counsel,Respondent's questioning of employees about theirproblems was unlawful because there was implicit therein a promise toadjust their grievances.The remedial order recommended below will bebroad enough to bar any such implied promises. ASSOCIATED MILLS, INC.117In support of other allegations of interrogation in the com-plaint, the General Counsel adduced the following:Jones testified that on April 16, she had a discussion withStern, in the course of which she explained, in reply to a queryby Stern, why the employees wanted the Union. However, sheadmitted that she was the one who first brought up the matterof the Union in this conversation.Davis testified that about February 15, at a meeting withabout 15 employees, Stern asked, if they knew why the em-ployees wanted the Union, and who brought the Union intothe plant. Davis added that about a week before the electionStern asked her personally why the employees wanted theunion and sought to elicit her own sentiments regarding theUnion. Stern did not deny the first incident nor did he specifi-cally deny the second one."Shrenko testified that on April 15, Plant Manager Keeasked her what she thought of the Union. There was nocontradiction of her testimony."While the employee testimony with regard to all theforegoing incidents is credited,it isfound that the fact thatJones initiated the discussion of the Union precludes a viola-tion finding as to her. However, the interrogation describedby Johnson, Davis, and Shrenko, occuring as it did in thecontext of the other unfair labor practices found herein, isdeemed to violate Section 8(a)(1) of the Act."c.The wage increaseAs already related, Davis was the instigator of the Unionmovement in Respondent's plant and Stern frankly admittedthat he knew of her Union activity from its inception, and hedid not dispute her testimony, which I credit, that about aweek before the election he taxed her with having brought theUnion into the plant. Early in April, Plant Manager Keenotified her that her hourly rate was being increased from$2.60 to $2.75. As already noted, this raise was long overdue,since it reflected a decision made in September 1969, to re-classifyDavis' position in recognition of her duties and re-sponsibilities," and Respondent was admittedly aware thatDavis had been agitating for the raise as far back as Novem-ber 1969 and that she was disturbed over the withholding" He testified only that, knowing of Davis' involvement with the Union,he took care not to get into any conversation with her other than to urgeher to consider both sides of the union issue. Even if this be deemed aspecific contradiction of Davis' testimony as to the second incident, I wouldnot credit Stern here as I was more favorably impressed by her demeanor." Kee did not testify. Respondent explained at the hearing that it had notcalled him because he was no longer employed by Respondent and hadindicated he would not testify voluntarily, unless Respondent paid him $500in settlement of a claim for vacation pay." The General Counsel urges that additional finding of violations of Sec.8(a)(1) be based on the following:a.Testimony by Shrenko that on April 16, Stem told her he had a reliablereport that she was one of the troublemakers and instigators of the Union,which statement, it is contended, created the impression of surveillance.While I credit such testimony, on the basis of demeanor, notwithstandingStern's denial,Ido not regard such an isolated reference to a report abouta single employee as sufficient to convey the impression of planned surveil-lance.b.Testimony by Shrenko that on May 1, when terminated by Stern, hementioned that he might have to shut down or move, because of the diffi-culty of obtaining orders for a plant located in Chicago, plagued as that citywas by so many strikes. While I credit such testimony, I do not find that suchremark was calculated to discourage union activity.The remarkwas madeduring nationally publicized negotiations between the Teamsters' Union andChicago employers, and Shrenko admitted that that was the only matterspecifically referred to by Stern.Accordingly, no violation is found with respect to these incidents.1'Kus' testimony indicates that Davis had been doing essentially thesame work for about a year before September 1969.thereof.The General Counsel would apparently have theinference drawn from the timing of the raise-a few weeksbefore the election-that the purpose thereof was to weanDavis away from the Union and leave the Union adherentswithout a leader as the election drew near. Stern, however,attempted to explain the timing of the raise as fortuitous,maintainingthat, while Davis' job was reclassified in Septem-ber 1969, the necessary papers were not completed until latein February, at which time it was feared that any raise wouldbe unlawful because of the pendency of the Union's petition.Stern added that the raise was finally granted only after hewas assured by Respondent's counsel that it was proper to doso.While there was no contradiction of this explanation, itdoes not exonerate Respondent. If, as Stern claimed, Re-spondent did in fact withhold the raise for more than a monthsolely because of the pendency of the union petition, albeit asa result of a mistake as to the applicable law, such withhold-ing would violate Section 8(a)(1). Accordingly, on the basisof Stern's own testimony, Respondent must be found to haveviolated the Act," and there is no need to consider whetherRespondent might have had some reason other than the ad-vice of counsel for its change of policy with regard to wageincreases.2.The8(a)(3) issuesa.The transfer of DavisOn April 13, 4 days before the election, Davis was trans-ferred from her position on the fifth floor, where she was inconstant contact with the bulk of the employees, to the fourthfloor, where she was assigned to work by herself in the officeof Kus, Respondent's quality control supervisor, inspectingincoming materials, and preparing summaries of her owndaily records of rejected production line items. She remainedthere until May 8, when she was included in a general layoff.The complaint alleges that this was an undesirable and iso-lated job and that Davis was assigned thereto because of herunion activity.Shrenko testified that Kus told her on April 14 or 15 thatDavis had been transferred "to keep her out of trouble.""Kus, who assumed sole responsibility for the transfer, did notcontradict Shrenko's foregoing testimony. Nevertheless, heinsisted that the transfer was made necessary by the depar-ture about April 1 of an employee who had been inspectingincoming material.However, he soon thereafter attributedDavis' transfer to the importance of completing the summar-ies of her daily entries pertaining to rejected products onRespondent's assembly lines, for which work Kus' office wasbetter suited than was Davis' former location, and he ex-plained that this was the primary reason for her transfer, andthat the inspection of incoming materials was merely an inci-dental assignment. While agreeing with Kus that he made thedecision to transfer Davis, Stern explained that early in Aprilhe called Kus' attention to the need for updating the summar-ies of Davis' daily reports of rejects, in anticipation of aprojected visit by an inspection team from Sears and Roe-buck. However, at a later point in the hearing, Kus admittedthat no records of defective production had been kept sinceDavis' layoff on May 8, acknowledging that such records hadno significance because they did not "prevent the bad mer-chandise from going out." When asked whether he was notaware of this when he decided to transfer Davis to the fourth" Although thecomplaint alleged thatthe violationconsisted in thegranting of the increase, rather thanthe withholding thereof, thelatter issuewas adequately litigated and is relatedto the former.Tonn & Blank, Inc.,182 NLRB No. 39.11See itemNo. 24 of my order of November 3. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDfloor,Kus changed color and remained mute. Thus, afterstressing the importance and urgency of Davis' paperwork inher new assignment, the representative of management whoassumed sole responsibility, for the transfer admitted that theentire recordkeeping operation was so lightly regarded thatitwas discontinued as soon as Davis left."In view of (a) the foregoing implausibility of Respondent'sexplanation of the transfer, (b) Shrenko's undenied testimonythatKus admitted that the purpose of the transfer was tokeep Davis out of "trouble," and (c) the timing of the trans-fer, it is found that the reasons assigned by Respondent forthe transfer were pretextual, and that she was moved intoKus' office to isolate her from the other employees during acritical period in Respondent's preelection campaign." Themanifest purpose of this was to neutralize her influence onbehalf of the Union during that period, thereby enhancing theeffectiveness of that campaign. A transfer for such a purposeisunlawful, whether or not the new job is intrinsically asdesirable as the old one.19 Moreover, here it appears fromDavis' testimony that she regarded the new jobas lessattrac-tive, because she was all alone in Kus' office with no one totalk to. It is concluded that the transfer violated Section8(a)(3) and (1) of the Act.b.The constructive dischargeof DavisDavis was included in the general layoff of May 8, thevalidity of which is not disputed by the General Counsel. OnJuly 5, she was recalled, and, when, on July 7, she reportedto Kline, Respondent's new plantmanager, he stated that herold job as leadgirl was no longer available, and offered heronly a job as inspector on the assembly line at a reduced rateof pay. After working at this job for 3 days, she took a 2-weekvacation, at the end of which she obtained a leave of absenceuntil August 17, when she tendered her resignation. She tes-tified that she quit,inter alia,because of the reduction in payand because her new job was more confining than her formerone. The General Counsel contends that she was assigned toa lower-paying and otherwise less desirable job because of herunion activity, and that her resignation on that account con-stituted an unlawful, constructive discharge.1'Likewise, Stern failed to explain why an inspection team from Searsand Roebuck would be interested in records pertainingto itemsthat hadnotpassed inspection by Respondent. Such records alone would throw littlelight on the adequacy of Respondent's inspection procedures. The best testof their adequacy would seem to be the number of defective items that didpass inspection and were delivered to the customer, as to which the cus-tomer presumably already had all the necessary information.One may wonder why, in explaining the transfer of Davis, Kus placed themain relianceon the need for completing the summaries of her daily reportsrather than on the need for inspectingincomingmaterials, which latter job,in itself, would seem to have required the presence of an employee in Kus'office on a full-time basis. Presumably, the answer lies in the fact that itwould have been difficult to justifyassigninga person of Davis' calibre, whoreviewed the work of 10 or more production line inspectors, to what wasessentially a routine inspection job, whereasassigningher to updating thesummariesof her own reports could more readily be justified on the groundthat she was the one most familiar therewith and already had responsibilityfor that work." During the 4 days between Davis' transfer and the election, there wasa marked quickening of the tempo of that campaign. Thus, Stern deliveredcaptive audience speeches on April 13, and 15, distributed the mimeo-graphed material on the 14th, and continued to tour the plant throughoutthat period, attempting to bring home to individual employees Respondent'sposition with regard to the Union." J. W. Mays, Inc.,147 NLRB 942, 962, enfd. on this point 365 F.2d 693(C.A. 2) (transfer of clerk from warehouse to positionin general office,which was "at least asdesirable as" that in warehouse);South Bay DailyBreeze,130 NLRB 61, enfd. as modified 299 F.2d 677 (C.A. 9) (offer ofpromotion).Stern contended that Davis was not put back in her old jobas leadgirl on July 7 because (a) that job had been eliminatedfor operational reasons, and (b), in any event, not enoughproductionlineshad as yet started up at that time to warrantthe full-time services of a leadgirl. While there was no contra-diction of (b), any inference therefrom that, had Davis notresigned when she did, Respondent would have restored herto her old job, when production returned to normal, is pre-cluded by the following:1. Stern's aforenoted testimony, which was corroboratedby Kline, that, when he took over as plant manager, hedecided to abolish Davis' old job for operational reasons.2.The fact that her old job as leadgirl was never filledby anyone who was so classified.3.Davis' uncontradicted testimony, which I credit, that,when she returned, Kline told her that her old job was"no longer available." It seems unlikely that Klinewould have spoken with such finality, had the assign-ment of Davis to line inspection been merely an interimarrangement, pending the resumption of full production.It is therefore found that on July 7 Respondent had nointention of restoring Davis at any time to her old post asleadgirl, and at that time had no plans for her other than touse her as a line inspector at a reduced wage, and that thisintention was conveyed to her on July 7, causing her ulti-mately to quit Respondent's employ. The question remainswhether the foregoing decision not to put Davis back in herold job was motivated by discriminatory considerations. Asalready noted, Stern and Kline agreed that the decision wasbased solely on operational considerations. The compositeeffect of their testimony was that the original creation of theleadgirl position by the former plant manager, Kee, wasmerely an experiment and that, when Kline arrived on thescene, he decided, on the basis of his own experience as aplant manager, that there was no need for such a position.Stern added, and Kus agreed, that no one is presently per-forming any of Davis' former functions. Kus, also, agreedwith Kline that line inspectors no longer report to a leadgirlbut only to their production foremen, who have sole responsi-bility for the finished product. However, the General Counseladduced testimony by Jones, a line inspector, that, when shereturned to work about August 1, she was required to submitsamples of the output of her line to an unidentified, maleemployee, who inspected such samples, and counselled her,in the same manner as Davis had done, and that such in-dividual performed the same functions with respect to all theother 10 or 11 productionlines.It is clear from her testimony,which was partly corroborated by Staples, that the individualin question was not a production foreman. However, Kus andKline insisted that the only one doing any inspection of sam-ples of production items on a regular basis was Morrison,who was described as a quality control engineer, but theycould not agree on what he was inspecting. While Kusaverred that Morrison, unlike Davis, did not spot-check thefinal product but only the subassemblies which entered intosuch product, Kline testified that Morrison was inspectingsamples of the finished product after it was packed.On the basis of demeanor, and in view of the foregoingmaterial discrepancies between the testimony of Kus andKline, I credit Jones and Staples and find that responsibilityfor the spot-checking of finished products on all productionlines and for advising the line inspectors about their work isstill vestedin a singleindividual, as was true when Davis wasleadgirl, and that such individual is still performing the bulkof her former work.2011While it has been found that Davis' former recordkeeping duties havebeen discontinued, Kus admitted that this was done because they had no ASSOCIATED MILLS, INC.Absent any other credibleexplanationtherefor, and in viewof Respondent's prior discrimination against Davis,the infer-ence is warrantedthat the true reason for Respondent's fail-ure to reinstate her in the leadgirl jobwas its resentment ofher unionactivity." It followsthat her assignmentto the lineinspectionjob at a reduced rate of pay violated Section8(a)(3)and (1) of the Act and herresignation on that account con-stituted a constructivedischarge,whichwas similarly viola-tive of the Act.22c.The layoff and recall ofShrenko andStaplesAs already noted,on May 8,there was a general layoff ofallRespondent's employees,the validity of which is not con-tested.However,the General Counsel does allege to be dis-criminatory the earlier layoff on May 1 of Shrenko and Sta-ples, both of whom had signed union cards and attendedunion meetings in the company of Davis. Respondent's de-fense is that it did not know of their union activity and that,in any event,they were laid off together with four others asa prelude to the general layoff of May 8,and for the samereasons as motivated that layoff.There was no rebuttal of Stem's testimony that four otheremployees were laid off at the same time as Shrenko andStaples, that all six were selected on the basis of seniority, andthat such layoffs were due to the regular,seasonal decline inRespondent's business and the imminence of a shutdown ofall trucking operations as a result of a labor dispute, whichwere the very conditions that necessitated the closing of theplant a week later.Absent any contradiction thereof, suchtestimony is created.21As for therecall issue,although the complaint alleged onlythe discriminatory "discharge"of Shrenko and Staples onMay 1, and did not specifically allege that the failure to recalleither or both of them was unlawful,evidence was adducedby the General Counsel concerning the circumstances underwhich they were offered reemployment.Presumably, the pur-pose of such evidence was either to show animus toward theseemployees or to negate any contention,at least as to Shrenko,that such offer was adequate to toll the right to backpayflowing from her alleged discriminatory discharge.However,as it has been found that there was no such discharge, butonly a layoff for valid economic reasons,the foregoing evi-dence may be considered,if at all,only as tending to showthat there was discrimination against Shrenko with regard tothe matter of her recall from layoff.Whether or not that issuemay be deemed to have been sufficiently alleged,it is clearthat it was sufficiently litigated,and it will be next considered.Although Shrenko had less seniority than Staples as a lineinspector,24and Stern testified,without contradiction, and Ifind, that Respondent in general followed seniority in recall,the record shows that Shrenko was the first of the two to beoffered rehire.Such offer was made to her in a letter of Augustpractical value. In any event, such a merely clerical function could not havebeen regarded as of critical importance in deciding whether to retain orabolish the leadgirl position" While Respondent had won the election,the discrimination againstDavis served to discourage any resurgence of union activity,which was noacademic matter, inview of thependencyof the Union's objections to theelection, which,if sustained,would have entailed a new election.Capital Electric PowerAssociation,171 NLRB No. 42As such testimony,in itself, adequately negates any discrimination inthe layoffs of Shrenko and Staples, there is no need to consider at this pointthe adequacy of the evidence that Respondent knew of their union senti-ments That matter, however,will be considered in connection with theallegation next discussed" Staples had been a line inspector since June 1969, and Shrenko hadbeen so employed since the following September11914, but due to her temporary absence from the city, she didnot see this letter until September 11 and delayed contactingRespondent until September 14. When she then indicated heravailability,she was told that she would receive an answerlater that day. However,she heard nothing until September24, when she was advised that no inspection jobs were thenopen.Nevertheless,on the same day Staples was instructedto return to work as an inspector,and she did so return. TheGeneral Counsel contends that the foregoing circumstancesestablish discrimination against Shrenko.However,itmightas well be contendedthat theyshow discrimination againstStaples in not recalling her sooner,since on the basis ofseniority,she was entitled to be recalled before Shrenko. It istrue that Respondent failed to explain why it decided tohonor Staples'seniority only after Shrenko made her belatedoffer to return and such silence would normally be a suspi-cious circumstance;However,here it is not clear what infer-ence is to be drawn from that circumstance.Is one to inferthat Respondent initially preferred Shrenko to Staples fordiscriminatory reasons,notwithstanding that the recordshows that Shrenko was deemed by Stern to be an instigatorof the Union." Or is one to infer that, even though Respond-ent was recalling all its other employees on the basis of seni-ority and Staples had seniority over Shrenko,the final deci-sion to reinstate Staples rather than Shrenko was promptedby considerations other than seniority.A morelikely explanation under all the circumstanceswould seem to be that the preference initially shown Shrenkowas the result of a clerical or administrative error,which wasrectified by ultimately recalling Staples instead or Shrenko.26Upon consideration of all the foregoing matters, it is foundthat there is no preponderant evidence of discrimination withregard to the layoff or recall of Staples and Shrenko.3.The objections to the electionAs alreadyrelated,the election, held on April 17, pursuantto a petition filed on February 4, was lost by the Union. Inits objections to the election, the Union alleged (1) threats ofreprisal for union activity, (2) promises and grants of benefitsto induce employees to reject the Union, (3) interrogation ofemployees,and (4) campaigning by Respondent on companytime,without affording the Union equal access to the em-ployees. The Regional Director's report of August 18, or-dered that the representation case be consolidated with theinstant complaint case, and that all the foregoing objectionsbe litigated in such consolidated proceeding. The RegionalDirector noted that in the course of investigating objection(4), above,conflicting evidence was developed as to whetherRespondent violated the BoardsPeerless Plywoodrule,27which interdicts captive audiences speeches by an employerwithin 24 hours before the polls open. While the matter is notentirely clear,it is inferred from this that the Regional Direc-tor construed objection(4) as raising that issue and that hemeant to refer it to the Trial Examiner conducting the instanthearing. That issue was in fact litigated before me,and it is" With regardto the matter of Respondent's knowledge of their unionactivity, the record shows that both ladiessigned unioncards in January,and that bothconsorted regularly withDavis about the plant and attendedunion meetingswith her Inaddition, it has beenfound(see fn 13, above)that on April16, Stem apprisedShrenko thathe had a reliable report thatshe was an instigatorof the Union Thus, if involvement with the Union hadbeen considered by Respondent a bar to recall, it would havebeen less likelyto give initial preferenceto Shrenkothan to Staples.1°The fact that Shrenko,herself, was laid off fora few days in March,apparently as a resultof such anerror, suggests that Respondent's personnelrecords of personnel administration left something to be desired." Peerless Plywood Company,107 NLRB 427. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound from the evidence presented that no captive audiencespeech was made after April 15. Accordingly, no violation ofPeerless Plywoodis found here. Nor was any evidence ad-duced of threats of reprisal as such. However, there wasnecessarily implicit in the discriminatory transfer on April 13of Davis, the leading union adherent, to a position where sheenjoyed less responsibility than before, and was relativelyisolated from the other employees a threat of downgrading ofunion adherents generally. Moreover, it has been found thatin the speeches of February 20 and 25, Respondent warned,in effect, that any effort by the Union to fulfill its promisesto the employees was foredoomed to failure.Finally, it having been found above that in the speech ofApril 15 Respondent promised certain benefits to the em-ployees, that a group of about 15 employees was interrogatedon February 15, about the Union and that individual em-ployees were similarly interrogated on various dates in Febru-ary and April, merit is found in the Union's allegations ofpromises, and interrogation. It will accordingly be recom-mended that the election of April 17, be set aside and a newelection directed.IV. THE REMEDYIt having been found that Respondent violated Section8(a)(1) and (3) of the Act, it will be recommended that it berequired to cease and desist therefrom and take appropriate,affirmative action. Such action shall include a proper offer ofreinstatement to Davis, and her reimbursement for any lossof earnings suffered by reason of the discrimination againsther. Backpay shall be computed in accordance with the for-mula stated inF W. Woolworth Company,90 NLRB 289;interest shall be added to backpay at the rate of 6 percent perannum.(Isis Plumbing & Heating Co.,138 NLRB 716.)Itwill also be recommended that the election of April 17be set aside and a new election directed.In view of the nature of the violation found herein, particu-larly the discrimination against Davis, a threat of future vio-lations exists, which warrants a broad cease-and-desist provi-sion.CONCLUSIONS OF LAW1.Associated Mills, Inc., is an Employer within the mean-ing of Section 2(2) of the Act, and is engaged in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 713, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employees about their unionsentiments or activities and those of other employees, bypromising improvements in working conditions to inducerejection of the Union, by indicating to employees that anyattempt by the Union to improve their lot through collectivebargaining would be unavailing, and by withholding a payincrease because of the Union's organizational campaign, Re-spondent has violated Section 8(a)(1) of the Act.4. By transferring Davis to less desirable work on April 13,because of her union activities and by refusing for that reasonto restore her to her former position as leadgirl after her recallfrom layoff, thereby effecting her constructive discharge, Re-spondent has violated Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER28Upon the entire record in the proceeding and the foregoingfindings of fact and conclusions of law,it isrecommendedthat AssociatedMills, Inc., its officers,agents,successors, andassigns, shall be required to:1.Cease and desist from:(a)Discouraging membership in, and concerted activitieson behalf of, Local 713, International Brotherhood of Electri-calWorkers, AFL-CIO, or any other labor organization, bytransferring employees, reducing their pay, or otherwise dis-criminating in regard to their hire or tenure of employmentof any term or condition of employment.(b) Coercively interrogating employees about their unionsentiments or those of other employees.(c) Promising adjustment of grievances or other improve-ments in working conditions to induce employees to reject theafore-named union or any other union.(d)Withholding a wage increase because of the pendencyof a union organizational campaign.(e)Impressing upon employees the futility of any efforts bya union to improve their terms or conditions of employmentthrough collective bargaining.(f) In any othermanner, interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named Union,or any other labor organization to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action, which is deemednecessary to effectuate the policies of the Act:(a)Make whole Jennifer Davis, in the manner set forth inthe section of the Trial Examiner's Decision entitled "TheRemedy," for any loss of pay she may have suffered by reasonof the Respondent's discrimination against her and offer herimmediate reinstatement to her former position as a qualitycontrol leadgirl, without prejudice to her seniority or otherrights and privileges.(b) Notify Jennifer Davis, if presently serving in the ArmedForces of the United States, of her right to full reinstatement,upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Selective ServiceAct, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of, thisOrder.(d) Post at Respondent's plant in Chicago, Illinois, copiesof the attached notice marked "Appendix."29 Copies of saidnotice, on forms to be provided by the Regional Director forRegion 13, shall, after being duly signed by Respondent'srepresentatives, be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-"In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes.39In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." ASSOCIATED MILLS, INC.121after,in conspicuous places, including all places where no-IT IS FURTHER RECOMMENDED (a) that all allegations oftices to employees are customarily posted.Reasonable stepsthe complaint which have not been sustained be dismissed,shall be taken by Respondent to insure that such notices areand (b)that the election ofApril 17,be set aside and a newnot altered,defaced,or covered by any other material.election directed.(e)Notify the Regional Director for Region 13, in writing,within 20 days from the receipt of this Decision,what stepsRespondent has taken to comply herewith."this provision shall be modified to read "Notify the Regional Director forRegion 13, in writing, within 20 days from the date of this Order, what steps30In the event that this Recommended Order is adopted by the Board,Respondent has taken to comply herewith "